Per Curiam,
The sole question in this case is whether the act entitled, “ A supplement to an act relating to the lien of mechanics and others upon buildings,” approved May 18, 1887, P. L. 118, is constitutional. If it is, notice must be given, and the lien was rightly stricken off for want thereof.
While said act may be objectionable in form, it is nevertheless in substantial compliance with section 6 of article 3 of the constitution. It not only quotes the title of the act of June 16, 1836, but it re-enacts and publishes at length so much thereof as, by its supplement of May 1, 1861, is extended and amended! It is obviously unessential that the supplement precedes the original act in the order of reference ; it is evident from the reference that the legislature had the whole subject-matter before-it and what its purpose was : Best v. Baumgardner, 122 Pa. 17.
The question of interference with judicial functions is sufficiently answered by the opinion of this court in Hancock’s Appeal, 115 Pa. 1.
We see no reason for reversal of the decree striking off the lien, and the same is therefore affirmed and appeal dismissed, with costs to be paid by appellants.